Citation Nr: 0605838	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  02-11 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for dental trauma.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1950 to September 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision.  In August 
2004, a travel board hearing was held before the undersigned. 

In a November 2004 decision, the Board found that new and 
material evidence had been submitted for service connection 
for bilateral hearing loss and the claim was reopened.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's hearing loss is related to service.

3.  There is no current medical diagnosis or complaint of 
tinnitus.  

4.  The veteran does not have a dental disorder for 
compensation or treatment purposes.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service 
and sensorineural hearing loss may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  Service connection for loss of teeth, for compensation or 
treatment purposes, is not warranted.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 
17.161 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

In letters dated in December 2003 and January 2005, the RO 
informed the veteran of what the evidence must show to 
substantiate his claims, and advised him that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to his appeal.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to this appeal.  
Further, VA told the veteran to provide any additional 
pertinent evidence or information he had pertaining to his 
claims.  
The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice provided by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Although the notices provided to 
the veteran in 2003 and 2005 were not given prior to the 
first adjudication of the claims, the content of the notices 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notices were 
provided, the case was readjudicated in the May 2005 SSOC.  
Any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  

VA outpatient records and a VA examination report dated in 
May 2005 have been obtained, and there is no contention that 
additional relevant records have not been obtained.  The 
record reflects that the RO requested the veteran's service 
medical records from the National Personnel Records Center.  
In June 2001, NPRC advised VA that the veteran's service 
records were not on file and that the records had been 
destroyed in a fire.  Additional efforts to obtain the 
veteran's service records would be futile, and as such, the 
Board finds that VA has fulfilled its duty to assist in 
obtaining such records.  In cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the- doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but, rather, increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

The veteran has not indicated that he has any additional 
evidence to submit.  Therefore, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  
Analysis

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).  

I.  Entitlement to service connection for bilateral hearing 
loss.

The veteran contends he has current hearing loss as a result 
of service.  He asserts that, while in service, he was 
exposed to gunfire on a consistent basis, sometimes two to 
three times a week, for one and half years.  He did not wear 
ear protection.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

While service medicals records are presumed to have been 
destroyed by fire, an examination report at service 
separation is of record folder.  Whispered voice was 15/15 
bilaterally.
Post-service medical records include VA outpatient reports.  
In a May 2001 record, moderately severe to profound 
sensorineural hearing loss with fair word recognition 
bilaterally was noted.

VA afforded the veteran an examination in May 2005 for which 
the claims folder was available for review.  The following 
pure tone thresholds in decibels were reported:  





HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
85
95
90
LEFT
65
70
85
85
90

Speech recognition was 72 percent in the right ear and 94 
percent in the left ear. Observing that ascending threshold 
responses listed were inconsistent with descending threshold 
responses on re-test, the examiner noted that descending 
threshold responses were worse by 20 to 30 decibels in the 
right ear and 15 to 20 decibels in the left ear for 500 to 
1500 hertz.  The examiner found that the veteran's threshold 
responses did not pass validity testing.  She counseled the 
veteran about the test inconsistencies, but they persisted on 
re-test.  The examiner further noted that during testing the 
veteran could communicate appropriately and consistently with 
no difficulties to talk back levels of 75 decibels during 
informal communication.  The diagnosis was that since the 
veteran was unable to follow test instructions, the threshold 
values were not a valid reliable indicator of the veteran's 
best hearing abilities.  Threshold averages for rating could 
not be determined until the veteran correctly follows test 
instruction.        

The Board finds that service connection is not warranted in 
this case.  The veteran's current hearing level cannot be 
determined as indicated by the May 2005 VA examination 
report.  However, assuming that the veteran has a current 
hearing loss for VA compensation purposes, his hearing was 
normal at service discharge and the first medical 
documentation of hearing loss was not until 2001, 
approximately 49 years post service.  There is no medical 
opinion which provides a nexus between the veteran's current 
hearing loss and service. 

On the other hand, there is strong evidence of post-service 
noise exposure.  At the May 2005 VA examination, the veteran 
indicated that he had civilian occupational noise exposure as 
a railroad welder for 38 years and also had noise exposure in 
his hobby of hunting for 2 years.  He did not wear hearing 
protection for either of these activities.  

While the veteran has suggested that he has bilateral hearing 
loss related to service, as a lay person, he is not competent 
to give a medical opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against finding that 
hearing loss is related to service.  When the preponderance 
of evidence is against a claim, it must be denied.  
38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

II.  Entitlement to service connection for tinnitus

A September 2000 VA outpatient record noted subjective 
tinnitus.  However, at the May 2005 VA examination, the 
veteran denied tinnitus.  There is no evidence that he 
currently suffers from tinnitus.  In the absence of proof of 
a present disability, there can be no valid claim.  Brammer 
v. Derwwinski, 3 Vet. App. 223, 225 (1992).  Therefore, 
service connection for tinnitus is not warranted.  

The preponderance of the evidence is against finding that the 
veteran currently has tinnitus for VA compensation purposes.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  





III. Entitlement to service connection for dental trauma.

In his substantive appeal dated in August 2002, the veteran 
said that he wished to be service-connected solely for the 
purpose of dental examinations and outpatient dental 
treatment to include new false teeth, and was not seeking a 
compensable rating for a dental injury.  He asserts that he 
had one broken tooth in service that was pulled, and that the 
rest of his missing teeth were pulled after service.  He 
attributes the cause of his lost teeth after service to be 
bad fillings that he had in service.  

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
The significance of finding that a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service- connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

At service discharge, the examination report showed the 
veteran had 13 restorable teeth and 5 missing teeth.  While 
he asserts that he had a tooth pulled in service and had 
other teeth filled, mere treatment in service, e.g., 
extracting teeth, etc., is not tantamount to "Class II(a)" 
dental trauma as this term is defined in 38 C.F.R. §§ 3.381 
and 17.161.  See VAOPGCPREC 5-97 (Jan. 22, 1997; revised Feb. 
25, 1997).

The record does not demonstrate the existence of a current 
dental condition for which service connection might be 
granted.  In his March 2005 correspondence, the veteran 
indicated that his post-service dental records were 
unavailable and no records of dental treatment have been 
submitted.  There is no competent medical evidence indicating 
any relationship between the veteran's current dental 
condition and service.

The preponderance of the evidence is against a finding of 
service connection and the claim must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As there was not an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of any matter in the veteran's claims for 
service connection, there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to service connection for tinnitus is denied.

3.  Entitlement to service connection for dental trauma is 
denied.  




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


